Citation Nr: 1439853	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) (formerly rated as dysthymic disorder with depression). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence Rhode Island.  

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in November 2013 and a hearing with a Decision Review Officer in May 2012.  Transcripts of the hearings have been associated with the claims file. 

Reviewing the procedural history of this matter, in a December 2002 decision, the Board granted entitlement to service connection for an acquired psychiatric disability.  In a January 2003 rating decision, the RO assigned a 10 percent rating effective February 18, 1993, and a 30 percent rating effective January 13, 1995, for the service-connected dysthymic disorder with depression.  The Veteran filed a claim for PTSD in July 2004, and in a September 2005 rating decision, the RO recharacterized the Veteran's service-connected dysthymic disorder with depression as PTSD, continuing the 30 percent evaluation.  In October 2005, the Veteran filed a Notice of Disagreement (NOD) with the September 2005 rating decision, and subsequently perfected his appeal via a Form 9 in April 2006.  In a September 2007 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent disabling, effective June 27, 2007.  The Veteran withdrew his appeal later that month.  In July 2008, the RO denied an increased rating.  In July 2009, the Veteran filed the current claim for an increased rating.  The RO denied the claim by way of the October 2009 decision that is on appeal.  In June 2012, the RO assigned a 70 percent disability rating for the Veteran's service-connected PTSD, effective July 20, 2009.  As the award is not a complete grant of benefits, and the Veteran has explicitly stated that he is not satisfied with the assigned ratings, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2014, the Veteran submitted new evidence directly to the Board, consisting of a medical opinion from his treating psychiatrist.  The Board notes that the Veteran submitted a waiver of initial AOJ review in December 2013 pursuant to 38 C.F.R. §  20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a September 2010 statement, the Veteran sought to reopen the claim for service connection for a right knee disorder.  As this matter has not yet been adjudicated, it is referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD is more severe than the assigned rating and that his symptoms prevent him from obtaining or maintaining substantially gainful employment. 

The Board finds that remand is necessary in order to obtain outstanding VA treatment records.  Upon review of the claims file, the Board notes that the most recent VA treatment records associated with the Veteran's file are dated February 2012.  As it appears that there are outstanding VA treatment records that may contain information pertinent to the history of the Veteran's disability, those records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Remand is additionally necessary to provide the Veteran with a new VA examination.  The Veteran last underwent a VA examination for his PTSD in June 2011.  At his November 2013 Board hearing, the Veteran testified that the severity of his PTSD symptoms has worsened since his last examination.  Similarly, a June 2014 letter from the Veteran's treating psychiatrist notes that the Veteran has been enrolled in the Brockton VA medical center (VAMC) PTSD clinic since October 2010, that his PTSD symptoms have worsened over the past two years, and that the Veteran has been unemployed for the last two years due to a combination of a worsening of his PTSD symptoms and his nonservice-connected medical conditions.  Accordingly, as the Veteran's last VA examination was more than 3 years ago, and the medical and lay evidence of record indicates that his symptoms may have worsened, remand is necessary so as to provide a VA examination to determine the current severity of his service-connected PTSD and the functional impairment resulting therefrom.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records from February 2012 to the present.

2.  After completion of the above development, schedule the Veteran for an appropriate VA examination with respect to his claim for an increased rating for PTSD and TDIU.  The claims file should be provided to the appropriate examiner for review.  The examiner should elicit a history from the Veteran regarding his education and occupational experience and examine the Veteran thoroughly.  

The examiner should provide information concerning the current state of the Veteran's PTSD.  The examiner should also provide information as to the functional impairment resulting from PTSD that may affect his ability to function and perform tasks in a work-like setting.  

The examiner should explain the reasons behind any opinions provided. 

3.  After completing the above action, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


